DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
It is noted that the term “miRNA-mRNA triBridge complex” is defined at page 6 of the specification, and that such a complex as recited in claim 1 is interpreted as requiring the features set forth in paragraph 13 at page 6 (which further encompasses a requirement for an “miRNA bridge” as specified on page 6), as well as the features required by the language of claim 1.
Claim Objections
Claims 1-10 are objected to because of the following informalities: independent claim 1 recites at both d) and e) “can stably hybridizing to” rather than “can stably hybridize to”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim recites “in in an opposite direction” where it would appear that “is in an opposite direction” was intended.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites “is determine by” where it would appear that “is determined by” is intended.  Appropriate correction is required.
Claims 8-9 are objected to because of the following informalities:  the claims recite “a biological sample form” rather than “a biological sample from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are indefinite over the recitation in claim 1 of the language “hybridizing to at least of a subregion....” (see d) and e) of the claim).  It is noted that the claim also employs the language “hybridizing to at least a subregion of” (see also d) and e)), the meaning of which is clear and definite.  However, the language “hybridizing to at least of a subregion” is confusing, particularly as it is not clear (given that the language “at least a subregion” also appears in the claim) whether this language requires some further limitation on or with regard to a subregion, or whether this is simply a typographical error (such that what is meant is the same as the language “at least a subregion”).  Additionally, to the extent that something different than a subregion is required, the present claim language does not make clear what this difference is.  As there are multiple possible interpretations of the claims involving different boundaries, further clarification is required.
Claim 3 is indefinite over the recitation of the language “wherein in a miRNA interaction is upstream.....second region”.  It is not clear what interaction or interactions are being referenced by this language (as the claim does not refer back to an miRNA or an “interaction” previously recited in the claims).  Further, given the lack of a clear relationship to previously recited claim elements, it is not clear whether this language refers to some type of physical interaction(s) of an miRNA, or whether the claim is referring to predicted interactions (potentially corresponding to, e.g., predicted hybridization).  Further clarification is required. 
Claim 6 is indefinite over the recitation “wherein complementary sub-regions include at most 2 mismatches”.  While claim 1 refers to various different subregions, and claim 5 refers to a “degree of complementariness”, there is insufficient antecedent basis in the claims for “complementary sub-regions”.  As no such regions are previously recited in the claims, this claim language is not sufficient to allow one of skill in the art to recognize what previously recited elements (if any) are being further limited by the language of claim 6.  Further clarification is therefore required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps “executed by a computer”, which steps correspond to employing a generic computer to analyze and compare an mRNA sequence and regions thereof, an miRNA sequence and regions thereof, and potential interactions between and within the sequences/regions.  These activities, while required by the claims to be performed using a computer, are types of activities that may also be performed by simply reading, scanning, and mentally comparing sequences of interest, either with or without the use of, e.g., pen and paper to aid in sequence comparisons (such as by jotting down regions of complementarity). The claims are thus directed to an abstract idea. This judicial exception is not integrated into a practical application because the requirements to perform or “execute” the recited steps by a computer is simply an implementation of an abstract idea on a generic computer; as discussed in MPEP 2106.04(a)(2) III, a claim encompassing performing mental steps using a generic computer (or using a generic computer as a tool to perform a mental process) is directed to that mental process/abstract idea.  It is noted that while the present claims recite various criteria for concluding that different types of regions or subregions are potentially present in an mRNA or miRNA, none of these features are required by the claim language to be present (either in physical biomolecules or in data representing those biomolecules); the claim concludes with an “identifying” of a structure only when a combination of previously recited regions are previously identified (and these are not required elements of the claims, but rather possible regions that may be “identified”).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because activities implemented via generic computer of receiving, evaluating and comparing sequence data, and evaluating potential regions of interaction/hybridization (including with regard to interactions between miRNA and mRNA) were well-known and conventional as of applicant’s effective filing date; see, e.g., Lee et al (US 8,768,630; cited in IDS); Gan et al (RNA 19:539-551 [2013]; cited herein), and Lagana (Chapter 12 of microRNA: Basic Science, Springer 2015; cited herein).  It is noted that an abstract idea itself – such as the specific manner in which one thinks about interactions or potential interactions among various sequences or sequence regions, as recited in the claims – cannot supply an inventive concept that amounts to something “more” than a judicial exception; see MPEP 2106.05 I.  Regarding dependent claims 2-7, these claims recite further elements of an abstract idea, rather than something providing implementation of a practical application, or something adding an element amounting to “significantly more” than a JE.  With further regard to claims 8-10, while it is noted that these claims require further steps of “obtaining a biological sample” (a wet step) and evaluating mRNA sequences for polymorphisms (a further abstract step), such activities only add a step or steps that correspond to routine data gathering – an insignificant extra-solution activity – which step(s) were also routine and conventional as of the effective filing date of the claimed invention (note, e.g., that Gan et al disclose evaluating the tertiary structures of miRNA-mRNA complexes, and teach that single nucleotide differences alter interactions in such complexes [see, e.g., Fig 6]).  Thus, none of claims 1-10 is directed to patent eligible subject matter.
Conclusion
It is noted that the prior art as exemplified by Laguna and Gan et al (both cited above) teaches a variety of possible interactions (both canonical and non-canonical) between miRNAs seed sequences and target mRNAs, as well as the existence of many known methods of computational prediction of such interactions, and the importance that secondary and tertiary structure may potentially play in such interactions; however, the prior art does not suggest identifying an mRNA as a candidate for forming a “mi-RNA-mRNA triBridge complex” based on identifying the presence of the particular combination of features recited in claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634